Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204271413, English Translation) in view of Tong (CN 206498015, English Translation)
Regarding claim 1, Chen teaches a novel lamp holder structure (at least Fig.4 and 5), characterized in that the novel lamp holder structure comprises a lamp holder shell (lamp holder main body 1), the lamp holder shell comprises a shell main body (3 in Fig.4) and a lamp holder top cover (cover 4 and 8) arranged at the upper end of the shell main body , and the shell main body (3) and the lamp holder top cover (4) are hard plastic parts ([0057]) respectively; a bulb installation hole (3 in Fig.4,[0045]) with a downward opening is formed in the shell main body, a main body installation part (21 in Fig.5) ; a wire placing groove (431 in [0058]) which is opened upwards and completely penetrates left and right is formed in the middle of the main body installation part;  of the shell main body, a first installation groove (26) and a second installation groove (27) which communicate with the bulb installation hole respectively are formed in the bottom surface of the wire placing groove, the first installation groove and the second installation groove  are arranged at intervals,

 a first conductive elastic sheet (6 in [0038]- [0039]) is embedded in the first installation groove, a second conductive elastic sheet 7 ([0040]) is embedded in the second installation groove ([0053]), 
and the lower ends of the first conductive elastic sheet and the second conductive elastic sheet stretch into the bulb installation hole respectively;

 the upper end of the first conductive elastic sheet (6) is provided with a first elastic sheet tip (61) which protrudes upwards and extends into the wire placing groove ([0045]), 

and the upper end of the second conductive elastic sheet (7) is provided with a second elastic sheet tip (7) which protrudes upwards and extends into the wire placing groove ([0045]); 

a top cover wire pressing part (42) which protrudes downwards and is aligned with the wire placing groove ([0058]) is arranged in the middle of the lamp holder top cover, 

and the top cover wire pressing part (42) and the lamp holder top cover (4) are of an integrated structure; 

when the novel lamp holder structure is used for wiring, two wires are located and placed in the wire placing groove of the main body installation part , the top cover wire pressing part  of the lamp holder top cover presses the two wires downwards, the first elastic sheet tip of the first conductive elastic sheet pierces through an insulating layer of one wire and is electrically in contact with a wire core of the wire, and the second elastic sheet tip  of the second conductive elastic sheet pierces through an insulating layer of the other wire and is electrically in contact with a wire core of the other wire (see wire skin, [0045]).

Although Chen teaches the main body installation part 21, however it does not explicitly and distinctly illustrate the main body installation part located above the bulb installation hole is arranged at the upper end of the shell main body, and the main body installation part and the shell main body are of an integrated structure; installation part and the shell main body are of an integrated structure.
However, the above feature is well known in the art as disclosed in Tong, wherein Tong teaches multiple walled partitions within the shell body as shown in Fig.1 (for example, wire support block 4,routing channels 5, protrusions 18 within the main shell body) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form main body installation parts/partitions, as disclosed in Tong in the device of Chen, in order to accommodate the blocks  (such as 15 of Tong, also see in Tong: Preferably, the inner side wall of the lamp holder main body 1 is provided with two D-shaped protrusion 17 of the hook 16. end cover 8 card into the upper end cover in mounting cavity, two card block is inserted into the through hole 18, and the D-shaped protrusion 17 connection. Preferably, two side wire support block 4 has one for card block 15 passes the through hole 1 between the inner side wall of the lamp base main body 18).

Regarding claim 2, Chen in view of Tong teaches the  novel lamp holder structure, characterized in that the first conductive elastic sheet 6 comprises a first elastic sheet fixing part and a first elastic sheet elastic contact part   arranged at the lower end of the first elastic sheet fixing part, the first elastic sheet tip is arranged at the upper end of the first elastic sheet fixing part , the first elastic sheet elastic contact part stretches into the bulb installation hole, and the first elastic sheet fixing part, the first elastic sheet elastic contact part and the first elastic sheet tip are of an integrated structure; and a first elastic sheet locating groove  is formed in the inner wall of the first installation groove, and the edge part of the first elastic sheet fixing part of the first conductive elastic sheet is embedded in the first elastic sheet locating groove (see all the constituent parts of electrode 6 in Chen throughout Chen’s disclosure).

Regarding claim 3, Chen in view  of Tong teaches the  novel lamp holder structure, characterized in that the second conductive elastic sheet (7) comprises a second elastic sheet fixing part and a second elastic sheet elastic contact part arranged at the lower end of the second elastic sheet fixing part, the second elastic sheet tip is arranged at the upper end of the second elastic sheet fixing part, the second elastic sheet elastic contact part stretches into the bulb installation hole, and the second elastic sheet fixing part , the second elastic sheet elastic contact part and the second elastic sheet tip are of an integrated structure; and a second elastic sheet locating groove is formed in the inner wall of the second installation groove, and the edge part of the second elastic sheet fixing part of the second conductive elastic sheet  is embedded in the second elastic sheet locating groove (see all the constituent parts of electrode 7 in Chen throughout Chen’s disclosure). 

Regarding claim 8, Chen in view of Tong teaches the novel lamp holder structure, characterized in that a fixed hook (141,142,143 and [0051] in Chen) is arranged on the main body, but does not teach the hook at the edge part of the lamp holder top cover.
Changing the location of fixed hook from the location shown by Chen in view of Tong to a location at the edge part of the lamp holder top cover.is only considered to be an obvious modification of Chen in view of Tong’s device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation in order to robustly fix the lamp. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204271413, English Translation) in view of Tong (CN 206498015, English Translation) and further in view of Zhang (US 20180149345 A1)
 	Regarding claim 4, Chen in view of Tong teaches the invention set forth in claim 1, but is silent regarding the first conductive elastic sheet and the second conductive elastic sheet are copper elastic sheets respectively. 
It is well known in the art to use copper material for electrodes as disclosed in Zhang ([0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material as disclosed in Zhang, in the device of Chen in view of Tong in order to conduct electricity ([0026]).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204271413, English Translation) in view of Tong (CN 206498015, English Translation) and further in view of Shim (KR 20160004067 A)
 Regarding claim 5, Chen in view of Tong teaches the novel lamp holder structure, characterized in that the lamp holder top cover (cover 8 that is on top of cover 4 in Chen) is provided with two top cover buckling tongues 811 ([0057] in Chen) which protrude and extend downwards respectively, and the two top cover buckling tongues are arranged at intervals oppositely (811 on the two sides of 8). Chen in view of Tong teaches that the buckling tongues buckle on the sides on top and over the projections 42 (see Fig.1 in Chen) but does not teach that each top cover buckling tongue (811 attached to topmost cover 8) and the lamp holder top cover 4 are of an integrated structure and the main body installation part is provided with main body buckling holes corresponding to the top cover buckling tongues respectively, and the top cover buckling tongues are buckled in the corresponding main body buckling holes respectively.
 However, using projections on the cover of lighting devices, wherein the projections lock into openings or grooves/indentations in the lamp main body is a well-known technique as disclosed in Shim (see Fig.30 and 32 wherein annular protrusions and locking projections are formed on the cap that lock into grooves in the lamp body) and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the covers 8 and 4 as an integrated structure such that the main body installation part is provided with main body buckling holes corresponding to the top cover buckling tongues respectively, and the top cover buckling tongues are buckled in the corresponding main body buckling holes respectively as disclosed in Shim, in the annular positions of the top cover other than where 42 are disposed  in the device of Chen in view of Tong in order to lock the cover onto the lamp body.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204271413, English Translation) in view of Tong (CN 206498015, English Translation) and further in view of Richmond (US 20060087852 A1)
 	Regarding claim 6, Chen in view of Tong teaches the invention set forth in claim 1, but is silent regarding a fixed hanging ring is arranged on the upper surface of the lamp holder top cover, and the fixed hanging ring and the lamp holder top cover are of an integrated structure.
It is well known in the art to use hanging hooks on top covers of lamps as disclosed in Richmond (23 in Fig.1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hook as disclosed in Richmond, in the device of Chen in view of Tong in order to suspend the lamp.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204271413, English Translation) in view of Tong (CN 206498015, English Translation) and further in view of Chuang (US 20150070894 A1 )
 	Regarding claim 7, Chen in view of Tong teaches the invention set forth in claim 1, but is silent regarding the lamp holder top cover is provided with a wire hiding hole in the bottom surface of the top cover wire pressing part.
It is well known in the art to form a wire hiding hole in the bottom surface of the top cover wire pressing part of the lamp holder top cover as disclosed in Chuang (312/313 in Fig.2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration as disclosed in Chuang, in the device of Chen in view of Tong in order to provide flexibility to allow the conductive wire 13 to swivel as desired ([0027]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204271413, English Translation) in view of Tong (CN 206498015, English Translation) and further in view of Dyer (US 9980473 B2)
 	Regarding claim 9, Chen in view of Tong teaches the invention set forth in claim 1, but is silent regarding the periphery of the lamp holder shell is coated with a waterproof sealing rubber coating layer.
It is well known in the art to use waterproof sealing rubber coating layer on top covers of lamps as disclosed in Dyer (14 in Fig.1 and col.7,lines 15-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material as disclosed in Dyer, in the device of Chen in view of Tong in order to achieve a flexible durable waterproof coating.
Other pertinent art

US 9793668 B1 
    PNG
    media_image1.png
    440
    477
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    778
    561
    media_image2.png
    Greyscale

US 5702267 A



    PNG
    media_image3.png
    546
    503
    media_image3.png
    Greyscale


US 5380215 A

US  5531609 A, US 5474467 A, US 5446640 A

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875